The Attorney             General of Texas
                                                              June 16, 1983
JIM MATTOX
AttorneyGeneral

                                        Honorable Terra1 R. Smith                opinion No. JM-40
Supreme      Court Building             Chairman
P. 0. Box 12546                         Criminal Jurisprudence/State             Re:   Interpretation of section
Austin.    TX. 76711. 2548
                                           Affairs Committees                    11.13(j) of the Tax Code relating
512/475-2501
Telex    9101674-1367
                                        Texas House of Representatives           to the acreage of a residence
Telecopier      5121475.0266            P. 0. Box 2910                           homestead   entitled    to   tax
                                        Austin, Texas   78769                    exemption
1607 Main St.. Suite 1400
                                        Dear Representative Smith:
Dallas.   TX. 75201-4709
2141742-6944
                                             You ask whether the chief appraiser may exercise discretion to
                                        limit the acreage of a residence homestead entitled to tax exemption
 4624 Alberta      Ave.. Suite    160   to less than the 20 acres referred to in the statute. Article VIII,
 El Paso. TX.      79905.2793
                                        section l-b, of the Texas Constitution permits the legislature by
j&5$533-3464
                                        general law to define "residence homestead" for purposes of ad valorem
                                        tax exemptions. The definition is set forth in section 11,13(j) of
1220 Dallas Ave.. Suite          202    the Tax Code and provides that:
Houston.     TX. 770024986
7131650-0666
                                                    For purposes of this section, 'residence
                                                 homestead' means a structure (including a mobile
806 Broadway.        Suite 312                   home) or a separately secured and occupied portion
Lubbock.     TX.    79401.3479                   of a structure (together with the land, not to
6061747-5238                                     exceed 20 acres, and improvements used in the
                                                 residential occupancy of the structure, if the
4309 N. Tenth. suite e
                                                 structure and the land and improvements have
McAllen.     TX. 76501-1685                      identical ownership) that:
5121662-4547
                                                        (1)    is owned by one or more individuals;
200 Main Plaza. Suite 400
San Antonio.  TX. 762052797                             (2) is     designed     or   adapted   for   human
512,225-4191                                         residence;

                                                        (3)    is used as a residence; and

                                                        (4) is occupied as his principal residence
                                                     by an owner who qualifies for the exemption.
                                                     (Emphasis added).

                                             You wish to know whether the underscored language permits the
                                        chief appraiser to accord homestead status to a parcel of less than 20
P
                                        acres even though the landowner/taxpayer is actually residing on 20
                                        acres or more. The answer is clearly "no." The clear terms of the



                                                                       p. 172
Honorable Terra1 R. Smith - Page 2           (JM-40)

                                                                         ,-




code require the,chief appraiser to grant ad valorem tax exemption
designation'to any amount of land not to exceed 20 acres so long as
that land is used in the residential occupancy of the structure
receiving residence homestead designation. He must refuse to grant
such status to land which does not qualify in this way.

     Section 11.45 of the Tax Code provides the following in pertinent
part:

            (a) The    chief appraiser shall determine
         separately each applicant's right to an exemption.
         After considering the application and all relevant
         information, the chief appraiser shall, as the law
         and facts warrant:

             (1) approve         the   application and   allow   the
          exemption;

             (2) modify the exemption applied for and allow
          the exemption as modified;

             (3) disapprove the application and request
          additional information from the applicant in
          support of the claim; or

             (4)         deny the application.

             .   .   .    .

            (c) The chief appraiser shall determine the
         validity of each application for exemption filed
         with him before he submits the appraisal records
         for review and determination of protests as
         provided by Chapter 41 of this code: (Emphasis
         added).

     The terms of the code clearly require the chief appraiser to
determd,neseparately each applicant's right to an exemption. At no
place in the code is the chief appraiser given the discretion to
establish a minimum or maximum amount of acreage as the amount of land
receiving the designation. The chief appraiser must consider each
application and determine the amount of acreage which is used in the
residential occupancy of the structure receiving residence homestead
designation, not to exceed 20 acres in amount, for each application.

                                   SUMMARY

             A chief appraiser is not given the discretion
          to establish a minimum or maximum amount of
          acreage as    the   amount  of   land  receiving



                                         p. 173
Honorable Terra1 R. Smith - Page 3     (JM-40)




          designation as a residence homestead for ad
          valorem tax purposes. The clear terms of sections
          11.13 and 11.45 of the Tax Code require the chief
          appraiser to grant the designation to any amount
          of acreage not to exceed 20 acres so long as that
          land is used in the residential occupancy of the
          structure     receiving    residence    homestead
          designation.




                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Jim Moellinger
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
David Brooks
Rick Gilpin
Jim Moellinger
Nancy Sutton




                                   p. 174